         Case 2:18-cr-00356-APG-DJA Document 128 Filed 11/17/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:18-cr-00356-APG-DJA

 4          Plaintiff                                      Order Granting Motion to Seal

 5 v.                                                                [ECF No. 126]

 6 ALBERT RAUL FRANCO,

 7          Defendant

 8         Defendant Albert Franco’s motion to file under seal his confidential medical records in

 9 support of his motion for compassionate release (ECF No. 126) is granted. The documents

10 filed at ECF No. 127 shall remain under seal.

11         DATED this 17th day of November, 2020.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
